Deutsche Bank Natl. Trust Co. v Williams (2015 NY Slip Op 09399)





Deutsche Bank Natl. Trust Co. v Williams


2015 NY Slip Op 09399


Decided on December 23, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JOHN M. LEVENTHAL
ROBERT J. MILLER
COLLEEN D. DUFFY, JJ.


2014-06349
 (Index No. 32865/09)

[*1]Deutsche Bank National Trust Company, etc., respondent, 
vKirk Williams, appellant, et al., defendants.


Biolsi Law Group P.C., New York, NY (Steven Alexander Biolsi of counsel), for appellant.
Shapiro, DiCaro & Barak, LLC, Rochester, NY (Ellis M. Oster of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Kirk Williams appeals from a judgment of foreclosure and sale of the Supreme Court, Kings County (Wade, J.), dated April 11, 2014, which, upon an order of reference of the same court (Knipel, J.) dated April 18, 2013, granting the plaintiff's motion for leave to enter a default judgment against him and for an order of reference, and upon a referee's report, is in favor of the plaintiff and against him directing a foreclosure and sale of the subject property.
ORDERED that the judgment is affirmed, with costs.
Contrary to the appellant's contention, under the circumstances of this case, the referee was not required to conduct a hearing prior to issuing his report to the Supreme Court (see Deutsche Bank Natl. Trust Co. v Zlotoff, 77 AD3d 702; Deutsche Bank Natl. Trust Co. v Jackson, 68 AD3d 805).
The appellant's remaining contentions are without merit.
RIVERA, J.P., LEVENTHAL, MILLER and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court